Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-12-00408-CR

                                   Jose A. ESCALANTE,
                                         Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the 379th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2009CR11013
                           Honorable Pat Priest, Judge Presiding

   BEFORE CHIEF JUSTICE STONE, JUSTICE ANGELINI, AND JUSTICE MARTINEZ

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED.

       Kimberly Dufour Gardner’s motion to withdraw is GRANTED.

       SIGNED June 12, 2013.


                                              _____________________________
                                              Karen Angelini, Justice